QUINN, Associate Judge.
These are two separate appeals emanating from the same judgment. We shall first consider the case of Courembis v. Morfessis. This suit was filed by Morfessis for a balance of $640 due on an account stated for labor and materials furnished. A general denial and counterclaim were filed by Courembis and his wife, alleging that the work was not completed, did not meet the specifications agreed upon, and that certain articles of furniture provided for in the contract were not delivered. Trial by the court, lasting some three days, resulted in a finding for Morfessis on the main claim, and also a judgment in his favor on the counterclaim.
In bringing this appeal appellants contend that the judgment is contrary to the weight of the evidence, and that the court erred in not granting a new trial on the ground of newly discovered evidence. A partial and *518very sketchy stenographic transcript and a brief supplemental statement of proceedings and evidence have been forwarded to this court. It would be putting it mildly to say that the record before us is wholly inadequate as a basis for deciding the issues raised. We have stated time and again that it is incumbent on the party seeking reversal to furnish this court with a sufficient record so that we may be able to pass on the errors of law alleged. Basically, the issues involved here were factual and finding no abuse of discretion by the trial court from this most unsatisfactory record, we have no alternative but to affirm the judgment.
Our decision in No. 2152 renders for all practical purposes the appeal in Morfessis v. Courembis moot, but we might add that here again the record is incomplete. An error is alleged with regard to the entry of judgment but no statement of proceedings and evidence was furnished this court by appellant, and we have no right or power to speculate as to what happened when the entry was made by the trial court.
Affirmed.